FOR IMMEDIATE RELEASE May 29, 2009 Cintas Corporation Announces Fourth Quarter Estimates and Restructuring Charge CINCINNATI, May 29, 2009 Cintas Corporation (Nasdaq: CTAS) today is providing an estimate of its expected financial results for the quarter ending May 31, 2009.These results will include a restructuring charge to be recognized in the quarter due to the declining economic conditions which continue to impact the North American economy and Cintas’ businesses. For the quarter ending May 31, 2009, Cintas expects revenue to be between $870 million and $885 million.Earnings per diluted share, prior to the restructuring charge, are expected to be between 34 and 37 cents per diluted share.After a restructuring charge of approximately $50 million after tax, earnings per diluted share are expected to be between 1 and 4 cents per diluted share. In announcing the fourth quarter estimate, Scott Farmer, Cintas Chief Executive Officer stated, “The U.S. economy continues to lose employment at a rapid rate, directly impacting our customers and prospects.The suddenness and severity of U.S. job losses over the past several months has resulted in the need for Cintas to take additional cost reduction measures.While we expect the economy to ultimately recover, we are uncertain as to when or at what rate this recovery will occur.” The restructuring charge involves right-sizing the Company’s operating capacity, severance associated with position eliminations, increased inventory reserves and other related charges. Mr.
